JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia, and on appellant’s brief and response to the court’s order to show cause. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is ORDERED AND ADJUDGED that the order of the district court, entered June 21, 2017, dismissing appellant’s complaint, be affirmed. This court “may affirm the district court on any ground supported by the record.” Chambers v. Burwell, 824 F.3d 141, 143 (D.C. Cir. 2016). Appellant has failed to demonstrate that the district court could have exercised, personal jurisdiction over any of the defendants. Pursuant to D.C. Code § 13-423(a), the district court may exercise personal jurisdiction over a non-resident defendant when a claim arises from the defendant’s “transacting any business in the District of Columbia,” “causing tortious injury in the District of Columbia by an act or omission in the District of Columbia,” or “causing tortious injury in the District of Columbia by an act or omission outside the District of Columbia if he regularly does or solicits business, engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed, or services rendered, in the District of Columbia.” Appellant has not demonstrated that any of the defendants in this case meet any of those conditions. Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.